Citation Nr: 1616926	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  09-14 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, rated as 10 percent disabling prior to February 24, 2006, and 30 percent disabling thereafter.

2.  Entitlement to an increased rating for diabetes mellitus, rated as 20 percent disabling from July 19, 1999.

3.  Entitlement to an increased rating for traumatic arthritis of the left knee with painful motion, rated as 10 percent disabling from July 19, 1999.

4.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity associated with diabetes mellitus, rated as 10 percent disabling from February 24, 2006.

5.  Entitlement to service connection for a right little finger disability.

6.  Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for benign prostate hyperplasia.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to October 1978.  Among the Veteran's awards are the Vietnam Service Medal with 2 Bronze Stars and the Vietnam Campaign Medal.

This case comes before the Board of Veterans' Appeals (the Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in March 2016.  A transcript of that proceeding has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets the additional delay to the Veteran, but additional development is necessary before his appeals may be properly adjudicated.

With respect to his asthma claim, the Veteran testified that he visited the doctor at least three times a year for asthma attacks, and was prescribed cortisone.  See Hearing Transcript, pg. 5.  The Veteran did not specify whether the "cortisone" he was prescribed was an inhaler or oral (systemic) medicine.  The Veteran further testified that he received all his asthma treatment through VA; however, he shortly thereafter said he received treatment from non-VA providers, including through Medicare and with a non-VA doctor.  Id. at 6.  Given his assertion that he received treatment for his condition through a non-VA provider and that records from that provider may support his claim for an increased rating, reasonable attempts must be made to identify and obtain any such records.  If evidence obtained on remand indicates the Veteran's asthma disability has increased in severity since his last VA examination in October 2007, a new VA examination should be provided.

Similarly, with respect to the Veteran's diabetes mellitus appeal, 2015 records from his primary care provider Dr. K. C. show the Veteran was referred to Dr. T. F. of Sierra Endocrine Associates for evaluation and care of his diabetes mellitus.  Records from Sierra Endocrine Associates are not in the claims file.  Further, the Veteran reported that his medical records should show physician-directed regulation of activities; however the evidence of record does not support his contention and nowhere is regulation of activities indicated.  See February 2016 representative statement and Hearing Transcript, pg. 4 showing reports of regulation of activities; see also Hearing Transcript, pg. 7, noting the Veteran's statement that no doctor has regulated his activities.  Records from Sierra Endocrine Associates could support the Veteran's claim for an increase, so reasonable attempts must be made to obtain them.  Additionally, the record contains conflicting information regarding complications possibly resulting from the Veteran's diabetes mellitus.  The most recent VA examination report, dated in October 2007, indicated that areas of retinal ischemia may be consistent with severe non-proliferative diabetic retinopathy bilaterally.  Later VA optometry records indicated there was no diabetic retinopathy until February 2010, when mild nonproliferative diabetic retinopathy was noted in the Veteran's right eye.  However, subsequent records indicated that the Veteran did not have diabetic retinopathy, but instead had hypertensive retinal changes.  See, e.g., February 2011 VA optometry note; December 2014 VA optometry note.

Moreover, the medical evidence suggests the Veteran's diabetes mellitus may have increased in severity since his last VA examination in October 2007.  Specifically, the October 2007 VA examination report noted that the Veteran had proteinuria, early manifestations of diabetic nephropathy, but still had normal or preserved renal function.  However, subsequent records from Dr. K. C. in May 2015 note that the Veteran's kidney functions were abnormal and that he would be referred to the Kidney Smart Clinic.  Additionally, a July 2013 VA diabetology note indicated the Veteran experienced hypoglycemic events during the morning at least 4 times per week.  May 2015 records from Dr. K. C. show he was seen at the hospital for hypoglycemia, and later reported experiencing falls resulting from the condition.  See July 2015 Dr. K. C. record.  Given these facts, remand for a VA examination to assess the current nature and severity of the Veteran's diabetes mellitus and related complications is warranted.

With respect to the Veteran's increased rating claim for left knee arthritis, an October 2007 VA neurological examination report indicated that the Veteran was able to walk across the room, walk on toes, heels, and tandem; it also noted that he wore braces around both knees to help with pain and that he did not have a cane for walking.  The record suggests the Veteran's knee disability has worsened, as an August 2014 record from Dr. K. C. stated that the Veteran had severe pain and inability to function and walk on both knees.  Thus, the Veteran should be afforded a new VA examination to assess the current nature and severity of his left knee arthritis.

The Veteran has not been afforded VA examinations with respect to his claims for a right little finger disability, a right knee disability, and benign prostate hyperplasia.  VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

Service connection may be granted on a direct basis or as a disability secondary to an already service-connected disability.  On a secondary basis, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

The record contains competent evidence of a current right knee disability and benign prostate hyperplasia.  VA and private medical records during the pendency of the appeal contain no mention of a right little finger disability.  In an August 2015 statement, the Veteran wrote he was unable to bend the little finger and he had suffered from the condition since before he separated from service; however, he later testified that he could bend the little finger, but not very far.  See Hearing Transcript, pg. 9.  Under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  For the purposes of McLendon analysis, the Veteran's statements regarding his right little finger symptoms are competent.  

The Veteran's service treatment records contain no reference to a right knee or a prostate condition.  The records also contain no mention of his right little finger, however the Veteran was treated on several occasions for injuries sustained to his right middle finger.  See December 1962 record noting a hatch fell on the Veteran, and April 1978 records showing a 100 pound box fell on the Veteran's ring finger.  However, the Veteran wrote that he hurt his little finger in the Navy and received treatment for it, that he experienced right knee pain during his Navy service from "wear and tear," and that his prostate condition was due to something he was exposed to during his time in the Navy.  See August 2015 statement.  With respect to in-service exposure, VA has established that the Veteran was exposed to Agent Orange by virtue of his military service; however, benign prostate hyperplasia is not a condition for which service connection may be granted on a presumptive basis.  See August 2003 rating decision and 38 C.F.R. § 3.309(e)(2015).  Moreover, on his April 2009 VA Form 9, the Veteran asserted that his claimed disabilities were due to his service-connected disabilities.  No development has been taken addressing the Veteran's secondary theory of entitlement.  

Given the Veteran's current diagnoses of a right knee disability and benign prostate hyperplasia, and his reported symptoms of a right little finger disability, the existence of other service-connected disabilities and lay reports of events in service, and his assertion of a relationship between his claimed disabilities and service or his service-connected disabilities, VA examinations for the claimed disabilities are warranted.  Additionally, the Veteran must be provided proper notice of how to substantiate a service connection claim on a secondary basis.

As the remanded service-connection claims could determine whether the Veteran is entitled to TDIU, that issue is inextricably intertwined with the other appeals and must be remanded as well.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Provide the Veteran with notice as to how to substantiate a claim for secondary service connection.

2.  Request that the Veteran provide or identify any pertinent evidence not already of record, to include records from Sierra Endocrine Associates, Kidney Smart Clinic, and any non-VA asthma treatment provider.  After obtaining any necessary contact information and authorization from the Veteran, obtain copies of any outstanding treatment records from any provider identified by the Veteran, as well as outstanding VA treatment and evaluation records relating to the Veteran's claimed disabilities.  All records secured should be associated with the claims file.

3.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of his diabetes mellitus and peripheral neuropathy disabilities.  The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail and correlated to a specific diagnosis.

Following interview, examination of the Veteran, and review of the claims file, the examiner should indicate whether the Veteran's diabetes mellitus requires regulation of activities.  The examiner should also state whether there are episodes of ketoacidosis of hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  The examiner should indicate the extent of any complications of the Veteran's diabetes mellitus.  The examiner should discuss the conflicting diagnoses of diabetic retinopathy and the significance of the Veteran's chronic kidney disease.

Also, please provide information concerning any functional impairment resulting from the Veteran's service-connected disabilities (bronchial asthma; peripheral neuropathy of the bilateral upper and lower extremities; otitis externa; traumatic arthritis of the left knee; tinnitus; bilateral hearing loss; allergic rhinitis; erectile dysfunction; and peptic ulcer disease).  When addressing the Veteran's functional impairment, the examiner should not consider the effects of age or any nonservice-connected disabilities.  The examiner must provide opinions as to the functional impairments caused by the Veteran's service-connected disabilities on his ability to perform sedentary and physical tasks, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

4.  Next, afford the Veteran a VA examination for evaluation of his left knee disability.  The electronic claims file must be made available to the examiner, and the report of the examination should note review of the file. 

The examiner should specify the degrees of flexion and extension for the left knee, and should note whether there is any additional limitation of motion due to pain, weakened movement, excess fatigability, or incoordination on repetitive testing or during flare-ups.  This determination should be expressed in terms of degrees of additional limited motion.  If doing so is not feasible, the examiner should explain why that is the case.

The examiner should specifically comment on whether there is recurrent subluxation or lateral instability in the left knee; and if present, on its severity (mild, moderate, or severe).  If doing so is not feasible, the examiner should explain why that is the case.

5.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner to determine the nature and etiology of his claimed right little finger and right knee disabilities.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a)  Identify any diagnosed disability of the right knee and right little finger.

b)  For any such disability diagnosed, is it at least as likely as not (a probability of 50 percent or greater) that the right knee or right little finger disability is related to active service.

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right knee and right little finger disability is caused by any service-connected disability individually or in combination (bronchial asthma; peripheral neuropathy of the bilateral upper and lower extremities; otitis externa; traumatic arthritis of the left knee; tinnitus; bilateral hearing loss; allergic rhinitis; erectile dysfunction; and peptic ulcer disease).

d)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right knee and right little finger disability is aggravated by any service-connected disability individually or in combination (bronchial asthma; peripheral neuropathy of the bilateral upper and lower extremities; otitis externa; traumatic arthritis of the left knee; tinnitus; bilateral hearing loss; allergic rhinitis; erectile dysfunction; and peptic ulcer disease).  Note that aggravation means that the non-service-connected disability underwent a permanent worsening beyond its natural progression due to the service-connected disability.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

6.  Next, afford the Veteran an examination by an appropriate examiner to determine the nature and etiology of his benign prostate hyperplasia.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that benign prostate hyperplasia is related to active service, to include exposure to toxic herbicides.

b)  Whether it is at least as likely as not (a probability of 50 percent or greater) that benign prostate hyperplasia is caused by any service-connected disability individually or in combination (bronchial asthma; peripheral neuropathy of the bilateral upper and lower extremities; otitis externa; traumatic arthritis of the left knee; tinnitus; bilateral hearing loss; allergic rhinitis; erectile dysfunction; and peptic ulcer disease).

c)  Whether it is at least as likely as not (a probability of 50 percent or greater) that any benign prostate hyperplasia is aggravated by any service-connected disability individually or in combination (bronchial asthma; peripheral neuropathy of the bilateral upper and lower extremities; otitis externa; traumatic arthritis of the left knee; tinnitus; bilateral hearing loss; allergic rhinitis; erectile dysfunction; and peptic ulcer disease).  Note that aggravation means that the non-service-connected disability underwent a permanent worsening beyond its natural progression due to the service-connected disability.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

7.  Following completion of the foregoing, the AOJ must review the clinicians' reports and ensure that the above requested development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action will be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  Thereafter, complete any other development deemed necessary and then readjudicate the Veteran's claims.  If a complete grant of the benefit requested is not awarded, issue a SSOC to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

